Citation Nr: 0600637	
Decision Date: 01/09/06    Archive Date: 01/19/06	

DOCKET NO.  02-03 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the residuals of a left 
orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1952 to April 
1954.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision issued by the Chicago, Illinois, Department of 
Veterans Affairs (VA) Regional Office (RO) which found that 
the veteran had not submitted new and material evidence to 
reopen a claim for service connection for residuals of a left 
orchiectomy.  In September 2004, the Board determined that 
new and material evidence sufficient to reopen this claim had 
been submitted, and remanded the claim for additional 
evidentiary development.  This development included the 
collection of any outstanding relevant medical records, 
collection of additional Social Security Administration 
records, and the conduct of a VA examination with a request 
for opinion.  On remand, it was discovered that additional 
Social Security records had been destroyed and were 
unavailable.  No additional evidence was collected or 
secured, although the veteran did submit copies of records 
which were duplicates of those which were already on file.  
The requested VA examination was performed in February 2005.  
Subsequent to the issuance of the most recent supplemental 
statement of the case in August 2005, the veteran again 
submitted additional medical records, but these were again 
entirely duplicate of records which were already on file and 
previously considered.  Accordingly, there is no necessity 
for a remand for consideration of this recently submitted 
evidence consistent with 38 C.F.R. § 20.1304 (2005).  All 
development requested on remand has been completed in whole 
and the case is now ready for appellate review.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Left testicle atrophy was clearly noted and documented at 
the time of the veteran's physical examination for enlistment 
in January 1952.  

3.  Because of the veteran's persistent complaints of pain 
and discomfort related to his atrophied left testicle during 
service, he was provided an elective left orchiectomy during 
service to ameliorate the problem which clearly preexisted 
his enlistment, that surgical procedure was performed without 
adverse result and there is an absence of competent clinical 
evidence at any time during the remainder of active service 
until present which documents that this left orchiectomy 
resulted in a permanent increase in adverse symptoms or 
disability or aggravation of the atrophied left testicle, and 
the only clinical opinion on file is that possible residual 
scar tissue at the site of the operation resulting in 
tenderness or discomfort is the ordinary progress of this 
surgery.


CONCLUSION OF LAW

An award of service connection for the residuals of a left 
orchiectomy on the basis of aggravation of a preexisting 
disease is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence. 

A review of the claims folder reveals that the veteran was 
initially provided VCAA notice in August 2001.  This 
notification informed the veteran of the evidence necessary 
to substantiate his claim, which at that time included new 
and material evidence to reopen a previously finally denied 
claim.  Following the Board's most recent remand, after 
reopening the veteran's claim, he was again provided VCAA 
notice in December 2004.  These notifications informed the 
veteran of the evidence necessary to substantiate his claim, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and advised he submit any 
relevant evidence in his possession.  During the lengthy 
pendency of this appeal, it is apparent that the RO has made 
every effort to collect the veteran's substantial private and 
VA treatment history.  The veteran has availed himself to the 
opportunity of submitting private medical statements and 
testifying before the undersigned at a hearing in April 2004.  
The veteran  was provided a VA examination to include a 
review of the claims folder with a request for opinions in 
February 2005.  Following additional VCAA notice in October 
2004 and following issuance of the final supplemental 
statement of the case in August 2005, the veteran responded 
on each occasion that he had no additional evidence to submit 
in support of his claim.  The Board finds that VCAA has been 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify  a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of the examination.  
38 U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all of the evidence of record.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected, unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1).

Facts:  The veteran's January 1952 pre-induction physical 
examination for enlistment clearly noted an abnormality of 
the "G-U" system, and documented "atrophy left testicle 
following mumps - childhood."  It was also noted that the 
veteran had received adequate treatment for gonorrhea in 
1945, prior to service.  These were not considered 
disqualifying and the veteran was admitted to service.  

In February 1953, the veteran provided a history of the left 
testicle being small for an indefinite period.  For several 
weeks, he had noted some swelling in the left groin with 
pain.  Examination revealed the left testicle to be 
approximately one third of normal size and it was located in 
the proximal aspect of the left scrotal vault.  There was no 
evidence of left inguinal hernia, and the impression was an 
atrophic left testicle, high riding.  In May 1952, the 
veteran provided a history of frequent herniation on the left 
which he could reduce by lying on his back or that he could 
manually reduce this mass.  The left testicle had never been 
of normal size and had always been high riding and sometimes 
even "goes up off of the scrotum."  Physical examination 
revealed a small tender left testicle with a larger than 
normal cord.  It was explained to the veteran that his left 
testicle was of no value to him and since it was painful, it 
would probably be much better to have it removed.  Symptoms 
complained of were consistent with inguinal hernia, but 
multiple examinations resulted in no actual hernia being 
discovered.  

The veteran was treated from April to June 1953 for amebiasis 
and chancroid.  Treatment for chancroid infection included 20 
days' therapy with antibiotics for treatment of this venereal 
process.  Treatment records at this time contained the 
veteran's report that he had been unable for years prior to 
service to do any type of exercise or hold any kind of job 
because of the pain in this testicle.  Upon discharge, the 
amebiasis was thought to have been cured and the chancroid 
was regressing and the only residual was a fluctuant node in 
the left inguinal area.  The left testicle was noted to be 
atrophic, the size of a kidney bean, and appeared to be 
considerably tender.  In view of the anxiety and complaints 
of pain the veteran associated with his atrophic left 
testicle, he was informed he could have an orchiectomy at any 
time if he so desired.

In July 1953, the veteran was provided a left orchiectomy and 
the operative report said the left testes and cord were 
resected and that during this operation, several large lymph 
nodes were also encountered and also removed and sent to 
pathology.  The report from pathology showed that the excised 
parts consisted of an atrophic testicle and an inguinal lymph 
node, neither of which were infected or cancerous.  

Following the left orchiectomy, the wound healed well, but 
the veteran continued to have numerous complaints of 
arthralgia, chest pain, back pain and other problems.  There 
are records documenting continued complaints in the area of 
the incision, but no definite pathology was found upon 
examination.  One of these treatment records noted a belief 
that there might be some "psychic element to the operation."

In October 1953, the veteran was again seen with complaints 
of tenderness in the area of his left groin.  Examination 
revealed no evidence of any defect in the postoperative area 
which was well healed.  It was noted that the reported site 
of tenderness had some variation from time to time.  It was 
reported that his complaints were believed to be "mental in 
origin."  He was prescribed an ointment and placebo and it 
was suggested that, if this did not control his anxiety, he 
would be referred for psychiatric evaluation.

In October 1953, the veteran was given a psychiatric 
evaluation by two military psychiatrists.  The report of 
examination contained the veteran's reports of his life long 
left atrophic testicle keeping him from active play and being 
the cause of his being discharged from numerous jobs and 
causing intense pain for as long as he could remember.  He 
reported being rejected from service two or three times 
because of it, but that after being accepted for his current 
enlistment, he had been unable to do regular duty.  The 
veteran reported increased pain following the orchiectomy.  
The findings from examination, including a review of the 
veteran's clinical history which often included semantic 
complaints was that the veteran was immature and dependent.  
However, no acquired psychiatric disorder or psychosis was 
provided as a diagnosis other than a passive dependency 
reaction, and the veteran was recommended for return to duty.  

Following the veteran's separation from service, in November 
1954, in a rating issued for hospital or treatment purposes 
only, service connection for the postoperative residuals of 
an orchiectomy performed for left testicle atrophy was denied 
as it was considered remedial for a preexisting condition 
which was not aggravated in service.

Extensive post service private medical records in the 1970's 
and 1980's, including rather extensive records of 
hospitalization for various disabilities, contain no 
complaints by the veteran or findings, treatment or diagnosis 
of any adverse residuals for the postoperative residuals of a 
left orchiectomy.  The same is true for VA outpatient 
treatment records from 1993 and 1994.  

A June 1984 Social Security disability decision included a 
detailed report of multiple medical evaluations of the 
veteran which included discussions and findings with respect 
to hypertension, gouty arthritis, heart disease with atypical 
chest pain, thyroid nodules, vocal cord nodules, recurrent 
chest pain, anemia, leg swelling, and peptic ulcer.  This 
decision did find that the veteran met the disability insured 
status requirements effective from May 1983 for a stated list 
of impairments, principally heart disease, but none of these 
records include any complaint by the veteran or any finding 
or diagnosis of any chronic residuals attributable to a left 
orchiectomy during the veteran's period of military service.

In July 1994, the RO issued a rating decision which denied 
service connection for the residuals of a left orchiectomy on 
the basis that this was remedial treatment for a disability 
which clearly preexisted service, and in the absence of any 
evidence of aggravation or any permanent increase in severity 
following service separation.  The veteran was notified and 
did not appeal.

In August 2001, the veteran wrote a statement advancing his 
claim indicating that he sustained an injury to his 
preexisting atrophied left testicle during service which 
resulted in his left orchiectomy.  He wrote that three days 
after the operation, two doctors, a nurse, and a baptist 
minister and a cardinal from New York told him that there had 
been an earthquake during his operation and that a mistake 
had been made.  He claimed having had residual pain for over 
40 years since surgery.

VA outpatient treatment records from December 2001 note the 
veteran complaint of "intermittent" left groin pain.  He 
reported that for the previous four to five months, the pain 
had been getting worse.  He was noted to have a past medical 
history of diverticulitis.  Later that month, it was noted 
that examination revealed no left groin mass or notch or 
hernia.  There were no identified GU abnormalities.  In 
assessing the veteran's complaints of chronic pain, it was 
written that "this is clearly not involving a testicle on the 
left side."  These records document that the veteran often 
complained of having a left side hernia secondary to his 
earlier left orchiectomy, but multiple clinical examinations 
and diagnostic studies failed to reveal any left-sided hernia 
or other pathology in the location of the reported pain.

A private CT scan of the abdomen and pelvis with infusion 
from October 2001 noted no abnormalities of the liver or 
gallbladder or pancreas and no biliary duct dilation.  There 
was mild enlargement of the left adrenaline gland which was 
probably a benign adenoma.  The kidneys appeared normal 
except for a very tiny benign-appearing mass and the urinary 
bladder was unremarkable.  The seminal vesicles appeared to 
be small but the prostate gland was diffusely enlarged.  
There was no evidence for any pelvic or abnormal 
lymphadenopathy.  Some diverticula were suggested throughout 
the sigmoid colon, but no inflammatory changes were seen.  
There was some prominent fatty tissue identified between the 
right ischium and the internal obturator muscle, probably 
representing a benign lipoma.  

In December 2001, a private physician (MJY) wrote that the 
veteran presented for evaluation of "vague left lower 
abdominal discomfort."  He wrote that the veteran had told 
him that he had taken a fall during service and subsequently 
had left testicle removal.  His examination revealed a normal 
phallus, right testicle and prostate, and there was no 
evidence for a left side hernia.  This doctor opined that it 
was possible that the veteran's complaints were related to 
scar formation from his previous surgery and also suggested a 
possible musculoskeletal etiology.  He also noted a CT scan 
revealing a 3-centimeter renal cyst on the left side.  He 
recommended orthopedic consultation with repeat CT scans and 
stated that "I do not feel that his discomfort is of 
urological origin at this time."

In January 2002, a private physician (ARF) wrote that she had 
seen the veteran for evaluation of chronic left groin pain.  
She wrote that the veteran reported having undergone a left 
orchiectomy "40 years ago secondary to an accident."  Her 
examination revealed no hernia and the abdomen was nontender 
and she recommended the veteran be seen by a urologist.  

In July 2002, a private physician (GC) wrote that the veteran 
suffered from severe left-sided abdominal and groin pain 
which "he dates back to 1952 while in the Armed Services...."

In April 2004, the veteran testified at a personal hearing at 
the RO before the undersigned.  He reported that he tripped 
over a fellow serviceman's duffle bag and fell and that 
something struck his left testicle.  This precipitated him 
seeking treatment.  He reported telling the service 
physicians that he was born with a "high riding testicle."  
He reported that he was told "never to have an operation on 
it."  He reported that he did not have a left-sided hernia, 
but he had pain from movement of an adrenaline gland that 
connects to the testicle, or had before it was resected.  He 
testified that, prior to this injury and surgery, he had "no 
problems whatsoever."  He then reported that he did have 
prior "pain, just a tightness."  The veteran testified that 
he did not want the left orchiectomy, but that the doctors 
wanted to perform the operation "as an experiment," and that 
he was threatened by the doctors that he would receive a 
dishonorable discharge if he did not have the operation.  
When asked what symptoms he was claiming as attributable to 
surgery during service, the veteran reported that he could 
not do much walking or lifting and that he had severe pain 
through the groin.  He reported swelling, which he had to 
physically move around.

In February 2005, the veteran was provided a VA examination 
with a review of the extensive claims folder.  The doctor 
noted that the veteran's preinduction physical prior to 
service revealed an atropic left testicle.  The service 
records confirmed that it had never been of normal size and 
that it was tender or painful prior to surgery.  He reviewed 
earlier private medical statements submitted in conjunction 
with the claim.  Upon examination, the veteran reported 
experiencing "vague, left inguinal and left lower quadrant 
abdominal discomfort that was intermittent and aggravated by 
activities...."  The diagnosis was post left orchiectomy.  
This physician opined that the veteran's postoperative pain 
was more likely than not related to scar formation from the 
left orchiectomy as previously indicated by a GU consultation 
in December 2001.  He also wrote that "this is a known 
complication of surgery."

Analysis:  The physical examination for enlistment in January 
1952 clearly identified an atrophied left testicle following 
mumps in childhood as an abnormality of the GU system, so the 
presumption of sound condition otherwise applicable at 
service enlistment is rebutted with respect to this specific 
finding.  Extensive service medical record entries from both 
before and after the veteran's left orchiectomy in 1952 
contain the veteran's consistent complaints of having 
experienced significant physical limitations and pain from 
this condition for years prior to his service enlistment.  He 
even reported having been rejected for military enlistment on 
two previous occasions.  

The veteran was provided a routine left orchiectomy to resect 
a nonfunctional left testicle which the veteran was 
consistently reporting as interfering with his daily 
activities and military duties.  The records show that the 
veteran had a fairly uneventful surgery and postoperative 
recovery.  Although the veteran continued to complain of pain 
and discomfort following surgery, contemporaneous 
examinations at the time failed to result in the 
identification of any objective abnormality or pathology to 
support the veteran's subjective complaints of pain and 
discomfort.  In the absence of any findings of pathology, 
service health care providers attributed the veteran's likely 
postoperative complaints to psychogenic overlay.  
Nonetheless, the veteran was able to complete his ordinary 
enlistment and there was no medical separation on any basis.  

Although the veteran has argued during the pendency of this 
appeal, both in written statements and testimony, that he 
suffered an intercurrent injury during service which directly 
resulted in the accomplishment of a left orchiectomy, the 
fairly extensive records discussing this problem during 
service fail to contain any objective verification of any 
such intercurrent injury.  All records associated with 
treatment for the veteran's atrophied left testicle during 
service consistently show that the veteran brought this 
problem to the service medical personnel's attention by 
complaints of chronic pain and tenderness which had existed 
in a chronic form for many years prior to enlistment.  There 
is a complete absence of any objective evidence demonstrating 
that the veteran sustained any form of superimposed injury to 
his preexisting left testicle atrophy at any time during 
service.  Additionally, although the veteran now contends 
that he was forced to undergo such operation during service, 
there is certainly no objective evidence in the 
contemporaneous treatment records to support that conclusion.  
To the contrary, the evidence shows that the veteran 
complained of chronic pain and discomfort attributable to the 
left testicle, and he was offered elective surgery for the 
removal of that testicle which was useless to him as a 
functioning organ and this surgery is properly viewed, in 
accordance with 38 C.F.R. § 3.306(b)(1), as remedial or 
ameliorative treatment for a condition which clearly 
preexisted service.  As such, and in accordance with that 
regulation, postoperative scars, absent or poorly functioning 
parts or organs will not be considered service connected, 
unless the disease or injury is otherwise aggravated by 
service.  

The Board finds that a preponderance of the evidence on file 
is clearly against any finding that the veteran's routine 
left orchiectomy during service resulted in any permanent 
increase in symptoms or underlying disability beyond the 
ordinary progress of the disease and surgery provided 
therefor.  The veteran had complained of pain and tenderness, 
of a severe nature, prior to service, he complained of pain 
during service prior to the surgery, and he complained of 
pain in the area of the surgery, following such surgery.  
However, the objective medical evidence on file in the 
service medical records fails to indicate any significant 
postoperative residuals or identifiable pathology which would 
support a finding of service aggravation of the preexisting 
atrophied left testicle.  

Moreover, there is a complete absence of any competent 
medical evidence at any time from the veteran's service 
separation up until present which in any way indicates that 
the veteran has any identifiable pathology in the area of the 
left orchiectomy which could form the basis for an award of 
service connection for the residuals thereof on an 
aggravation theory.  Simply stated, no aggravation is shown.  

In this regard, the Board finds it noteworthy that there is 
essentially a complete absence of any objective medical 
evidence documenting consistent complaints of pain in the 
area of the veteran's left groin at any time after the 
veteran was separated from service in 1954 until this claim 
was initially addressed by the RO in 1994, a period of some 
40 years.  There are on file a significant quantity of 
private medical records, including significant records of 
short and more lengthy hospitalizations for various unrelated 
disabilities over these intervening years, and these records 
are entirely silent for any complaints, findings, treatment 
or diagnosis for adverse residuals of a left orchiectomy 
during service.  

Although the veteran submitted several statements from 
private physicians in support of his claim, none of these 
statements includes any clear finding or diagnosis that the 
veteran had a disease or injury or other identifiable 
pathology at present which was a direct result of the left 
orchiectomy he received during service.  Although these 
doctors noted the veteran's report of having sustained an 
intercurrent injury during service, the mere fact that these 
doctors restated what the veteran directly reported to them, 
without any independent verification of such injury or 
accident, does not constitute competent clinical evidence 
establishing that injury or accident actually occurred.  One 
of these reports opines that the veteran's complaints of pain 
might be related to scar formation from his previous surgery 
and this opinion is consistent with that provided by the VA 
physician who conducted the February 2005 VA examination with 
record review.  However, while the private physician offered 
no further opinion that such scar formation constituted an 
unforeseeable and unwarranted increase beyond ordinary 
progress in the veteran's postoperative result, the VA 
physician distinctly stated that any postoperative pain 
attributable to postoperative scar formation would be "a 
known complication of surgery."  

A clear preponderance of the evidence on file demonstrates 
that the veteran's preservice disability did not undergo any 
actual increase in severity as a result of the left 
orchiectomy performed during service.  There was no increase 
in severity during service on the basis of all of the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  See 
38 C.F.R. § 3.306(b).  The only competent clinical opinion on 
file on the issue of aggravation is contained in the February 
2005 VA examination report which included a complete review 
of the veteran's extensive clinical history.  That opinion 
constitutes a specific finding that any pain or discomfort 
attributable to postoperative scarring is due to the natural 
progress of the disease.  See 38 C.F.R. § 3.306(a).  That 
opinion stands unrebutted by any objective medical evidence.

Finally, the Board would note that, following the veteran's 
surgery during service and again during the lengthy pendency 
of this appeal, despite multiple physical examinations, 
diagnostic studies and consultation by specialists, no 
significant postoperative residuals for the veteran's left 
orchiectomy during service has ever been clearly identified.  
Certainly, no identifiable pathology, attributable to this 
surgery, has ever been identified which would objectively 
support the degree and severity of the veteran's complaints 
of pain and discomfort in the area of the left groin.  The 
Board would point out that pain itself is a symptom and not a 
stand-alone disability in and of itself.  Clinically 
identified pathology, attributable to disease or injury 
incurred or aggravated in active military service, is 
required to form the basis of any award of service connection 
supporting the award of VA disability compensation.




ORDER

Entitlement to service connection for the residuals of a left 
orchiectomy is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


